Giegerich, J.
In an action for work, labor and services and materials furnished, the plaintiff gave evidence of an agreed price of $300, but no evidence of reasonable value. The justice awarded him $225 damages. The record shows that this must have been given on the .theory of a quantum meruit. Such being the case, I think the amount was too .great. According to the evidence it should not have been more than $200 at the utmost. The damages should be *638reduced to that amount; and, as thus modified, the judgment should be affirmed, without costs.
The appeal from the order denying the motion to vacate the attachment cannot be entertained. Under the Municipal Court Act, the only orders appealable are those enumerated in sections 253-257 thereof (Leavitt v. Katzoff, 43 Misc. Rep. 26; Smith v. Ely, 46 id. 458), and none of these sections makes mention of orders in attachment proceedings.
Judgment modified by reducing the amount of the recovery to the sum of $200, and, as modified, affirmed, without costs.
Appeal from order dismissed, with ten dollars costs.
Scott and Gbeenbaum, JJ., concur.
Judgment modified by reducing amount of recovery to $200, and, as modified, affirmed, without costs.
Appeal dismissed; with ten dollars costs.